IN THE SUPREME COURT OF TEXAS

                                 No. 10-0366

                          IN RE  JOHN DOES 1 AND 2

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency stay,  filed  May  20,  2010,  is
granted.  The trial court  order  dated  January  29,  2010,  in  Cause  No.
184,784, styled  PRK  Enterprises,  Inc.  and  Klein  Investments,  Inc.  v.
Google,  Inc.,   Blogger.com,   www.operationalkleinwatch.blogspot.com   and
www.samtheeagleusa.blogspot.com, in the 172nd District  Court  of  Jefferson
County, Texas, is stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this June 04, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk